Name: 82/910/EEC: Commission Decision of 14 December 1982 amending the Commission Decisions of 24 March 1982 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (Wales, north-west of England, north of England, Scotland, south-west of England, Yorkshire and Humberside, Northern Ireland and the special programme for road investment) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|31982D091082/910/EEC: Commission Decision of 14 December 1982 amending the Commission Decisions of 24 March 1982 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (Wales, north-west of England, north of England, Scotland, south-west of England, Yorkshire and Humberside, Northern Ireland and the special programme for road investment) (Only the English text is authentic) Official Journal L 381 , 31/12/1982 P. 0015 - 0024*****COMMISSION DECISION of 14 December 1982 amending the Commission Decisions of 24 March 1982 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (Wales, north-west of England, north of England, Scotland, south-west of England, Yorkshire and Humberside, Northern Ireland and the special programme for road investment) (Only the English text is authentic) (82/910/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2744/80 of 27 October 1980 establishing supplementary measures in favour of the United Kingdom (1), Whereas, in accordance with Article 4 of Regulation (EEC) No 2744/80, the United Kingdom has submitted special programmes for Wales, the north-west of England, the north of England, Scotland, the south-west of England, Yorkshire and Humberside and Northern Ireland as well as a special programme for road investment in various regions of the United Kingdom; Whereas, by Commission Decisions 82/222/EEC (2), 82/223/EEC (3), 82/224/EEC (4), 82/225/EEC (5), 82/226/EEC (6), 82/227/EEC (7), 82/228/EEC (8) and 82/229/EEC (9) of 24 March 1982, financial assistance was granted to sub-programmes forming part of these special programmes and to the special programme for road investment; Whereas, in accordance with Article 6 (2) of the said Regulation, the United Kingdom has submitted a report on the progress made in carrying out the special programmes and the payments made with respect to them in the financial year ending on 31 March 1982; Whereas the remaining appropriations outstanding for commitment under the heading of the supplementary measures and the latest details submitted concerning the payments made by the United Kingdom authorities require an amendment of the said Decisions; Whereas the amount of the Community's financial assistance must accordingly be re-determined; Whereas the details of this re-determined assistance are set out in this Decision; Whereas all the conditions set out in the said Regulation (EEC) No 2744/80 for granting financial assistance are met; Whereas the measures provided for by this Decision are in accordance with the opinion of the committee set up under Article 7 (1) of the said Regulation, HAS ADOPTED THIS DECISION: Article 1 Regarding Wales: (a) The first paragraph of Article 1 of Commission Decision 82/222/EEC is hereby replaced by the following: 'Financial assistance of 184;012 million ECU is hereby granted to the sub-programmes forming part of the special programme for Wales which are set out in the Annex hereto.' (b) The Annex to the said Decision is hereby replaced by Annex A to this Decision. Article 2 Regarding the north-west of England: (a) The first paragraph of Article 1 of Commission Decision 82/223/EEC is hereby replaced by the following: 'Financial assistance of 355;541 million ECU is hereby granted to the sub-programmes forming part of the special programme for the north-west of England which are set out in the Annex hereto.' (b) The Annex to the said Decision is hereby replaced by Annex B to this Decision. Article 3 Regarding the north of England: (a) The first paragraph of Article 1 of Commission Decision 82/224/EEC is hereby replaced by the following: 'Financial assistance of 149;705 million ECU is hereby granted to the sub-programmes forming part of the special programme for the north of England which are set out in the Annex hereto.' (b) The Annex to the said Decision is hereby replaced by Annex C to this Decision. Article 4 Regarding Scotland: (a) The first paragraph of Article 1 of Commission Decision 82/225/EEC is hereby replaced by the following: 'Financial assistance of 324;298 million ECU is hereby granted to the sub-programmes forming part of the special programme for Scotland which are set out in the Annex hereto.' (b) The Annex to the said Decision is hereby replaced by Annex D to this Decision. Article 5 Regarding the south-west of England: (a) The first paragraph of Article 1 of Commission Decision 82/226/EEC is hereby replaced by the following: 'Financial assistance of 42;632 million ECU is hereby granted to the sub-programmes forming part of the special programme for the south-west of England which are set out in the Annex hereto.' (b) The Annex to the said Decision is hereby replaced by Annex E to this Decision. Article 6 Regarding Yorkshire and Humberside: (a) The first paragraph of Article 1 of Commission Decision 82/227/EEC is hereby replaced by the following: 'Financial assistance of 278;568 million ECU is hereby granted for the sub-programmes forming part of the special programme for Yorkshire and Humberside which are set out in the Annex hereto.' (b) The Annex to the said Decision is hereby replaced by Annex F to this Decision. Article 7 Regarding Northern Ireland: (a) The first paragraph of Article 1 of Commission Decision 82/228/EEC is hereby replaced by the following: 'Financial assistance of 209;939 million ECU is hereby granted to the sub-programmes forming part of the special programme for Northern Ireland which are set out in the Annex hereto.' (b) The Annex to the said Decision is hereby replaced by Annex G to this Decision. Article 8 Regarding road investment: Article 1 of Commission Decision 82/229/EEC is hereby replaced by the following: 'Financial assistance of 259;517 million ECU is hereby granted to the special programme of road investment in the United Kingdom.' Article 9 This Decision is addressed to the United Kingdom. Done at Brussels, 14 December 1982. For the Commission Antonio GIOLITTI Member of the Commission (1) OJ No L 284, 29. 10. 1980, p. 4. (2) OJ No L 105, 20. 4. 1982, p. 16. (3) OJ No L 105, 20. 4. 1982, p. 18. (4) OJ No L 105, 20. 4. 1982, p. 20. (5) OJ No L 105, 20. 4. 1982, p. 22. (6) OJ No L 105, 20. 4. 1982, p. 24. (7) OJ No L 105, 20. 4. 1982, p. 26. (8) OJ No L 105, 20. 4. 1982, p. 28. (9) OJ No L 105, 20. 4. 1982, p. 31. ANNEX A SPECIAL PROGRAMME FOR WALES 1.2 // 1. SUB-PROGRAMME: ROADS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 158 639 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: Welsh Office // // Grant decision: // 40 % 63 456 000 ECU // 2. SUB-PROGRAMME: RAILWAYS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 15 040 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 1 % // - EIB // - // Spending authorities: British Rail // // Grant decision: // 40 % 6 016 000 ECU // 3. SUB-PROGRAMME: ELECTRICITY // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 116 383 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 1 % // - EIB // - // Spending authorities: Central Electricity Generating Board South Wales Electricity Board Merseyside and North Wales Electricity Board // // Grant decision: // 25 % 29 096 000 ECU // 4. SUB-PROGRAMME: WATER AND SEWERAGE // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 56 759 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 7 % // - EIB // 12 % // Spending authorities: Welsh Water Authority // // Grant decision: // 40 % 22 704 000 ECU // 5. SUB-PROGRAMME: TELECOMMUNICATIONS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 156 849 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 1 % // - EIB // 5 % // Spending authorities: British Telecommunications // // Grant decision: // 40 % 62 740 000 ECU (1) The figures for ERDF contributions relate to commitments and those for EIB loans to the whole of the loan contract. For this reason there is no way of establishing a perfect relationship between these amounts which can relate to investments made very often over a period of more than one year and the annual United Kingdom special programme expenditures, even when these expenditures cover partly these investments. ANNEX B SPECIAL PROGRAMME FOR THE NORTH-WEST OF ENGLAND 1.2 // 1. SUB-PROGRAMME: ROADS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 112 086 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: Department of Transport // // Grant decision: // 40 % 44 834 000 ECU // 2. SUB-PROGRAMME: RAILWAYS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 55 506 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: British Rail // // Grant decision: // 40 % 22 202 000 ECU // 3. SUB-PROGRAMME: ELECTRICITY // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 451 567 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 0;02 % // - EIB // - // Spending authorities: Central Electricity Generating Board North-West Electricity Board Merseyside and North Wales Electricity Board // // Grant decision: // 25 % 112 892 000 ECU // 4. SUB-PROGRAMME: WATER AND SEWERAGE // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 135 900 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 1 % // - EIB // 18 % // Spending authorities: North-West Water Authority // // Grant decision: // 40 % 54 360 000 ECU // 5. SUB-PROGRAMME: TELECOMMUNICATIONS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 303 133 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 0;2 % // - EIB // 6 % // Spending authorities: British Telecommunications // // Grant decision: // 40 % 121 253 000 ECU (1) The figures for ERDF contributions relate to commitments and those for EIB loans to the whole of the loan contract. For this reason there is no way of establishing a perfect relationship between these amounts which can relate to investments made very often over a period of more than one year and the annual United Kingdom special programme expenditures, even when these expenditures cover partly these investments. ANNEX C SPECIAL PROGRAMME FOR THE NORTH OF ENGLAND 1.2 // 1. SUB-PROGRAMME: ROADS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 43 330 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: Department of Transport // // Grant decision: // 40 % 17 332 000 ECU // 2. SUB-PROGRAMME: RAILWAYS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 34 020 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: British Rail // // Grant decision: // 40 % 13 608 000 ECU // 3. SUB-PROGRAMME: ELECTRICITY // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 153 268 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 4 % // - EIB // - // Spending authorities: Central Electricity Generating Board North-East Electricity Board North-West Electricity Board // // Grant decision: // 25 % 38 317 000 ECU // 4. SUB-PROGRAMME: WATER AND SEWERAGE // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 85 049 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 19 % // - EIB // 45 % // Spending authorities: Northumbrian Water Authority and North-West Water Authority // // Grant decision: // 30 % 25 515 000 ECU // 5. SUB-PROGRAMME: TELECOMMUNICATIONS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 137 332 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 10 % // - EIB // 1 % // Spending authorities: British Telecommunications // // Grant decision: // 40 % 54 933 000 ECU (1) The figures for ERDF contributions relate to commitments and those for EIB loans to the whole of the loan contract. For this reason there is no way of establishing a perfect relationship between these amounts which can relate to investments made very often over a period of more than one year and the annual United Kingdom special programme expenditures, even when these expenditures cover partly these investments. ANNEX D SPECIAL PROGRAMME FOR SCOTLAND 1.2 // 1. SUB-PROGRAMME: ROADS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 131 781 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 5 % // - EIB // - // Spending authorities: Scottish Development Department // // Grant decision: // 40 % 52 712 000 ECU // 2. SUB-PROGRAMME: RAILWAYS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 70 009 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: British Rail // // Grant decision: // 40 % 28 004 000 ECU // 3. SUB-PROGRAMME: ELECTRICITY // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 517 816 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 1 % // - EIB // 4 % // Spending authorities: South of Scotland Electricity Board North of Scotland Hydro-Electricity Board // // Grant decision: // 25 % 129 454 000 ECU // 4. SUB-PROGRAMME: LAND RECLAMATION // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 24 888 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: Scottish Development Agency // // Grant decision: // 20 % 4 978 000 ECU // 5. SUB-PROGRAMME: TELECOMMUNICATIONS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 272 874 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 1 % // - EIB // 6 % // Spending authorities: British Telecommunications // // Grant decision: // 40 % 109 150 000 ECU (1) The figures for ERDF contributions relate to commitments and those for EIB loans to the whole of the loan contract. For this reason there is no way of establishing a perfect relationship between these amounts which can relate to investments made very often over a period of more than one year and the annual United Kingdom special programme expenditures, even when these expenditures cover partly these investments. ANNEX E SPECIAL PROGRAMME FOR THE SOUTH-WEST OF ENGLAND 1.2 // 1. SUB-PROGRAMME: ROADS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 895 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: Department of Transport // // Grant decision: // 40 % 358 000 ECU // 2. SUB-PROGRAMME: RAILWAYS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 7 341 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: British Rail // // Grant decision: // 40 % 2 936 000 ECU // 3. SUB-PROGRAMME: ELECTRICITY // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 16 114 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: Central Electricity Generating Board South-West Electricity Board // // Grant decision: // 25 % 4 029 000 ECU // 4. SUB-PROGRAMME: WATER AND SEWERAGE // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 27 753 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 15 % // - EIB // 22 % // Spending authorities: South-West Water Authority // // Grant decision: // 40 % 11 101 000 ECU // 5. SUB-PROGRAMME: TELECOMMUNICATIONS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 60 519 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 3 % // - EIB // - // Spending authorities: British Telecommunications // // Grant decision: // 40 % 24 208 000 ECU (1) The figures for ERDF contributions relate to commitments and those for EIB loans to the whole of the loan contract. For this reason there is no way of establishing a perfect relationship between these amounts which can relate to investments made very often over a period of more than one year and the annual United Kingdom special programme expenditures, even when these expenditures cover partly these investments. ANNEX F SPECIAL PROGRAMME FOR YORKSHIRE AND HUMBERSIDE 1.2 // 1. SUB-PROGRAMME: ROADS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 42 793 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: Department of Transport // // Grant decision: // 40 % 17 117 000 ECU // 2. SUB-PROGRAMME: RAILWAYS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 62 489 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 3 % // - EIB // - // Spending authorities: British Rail // // Grant decision: // 40 % 24 996 000 ECU // 3. SUB-PROGRAMME: ELECTRICITY // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 360 251 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 0;1 % // - EIB // - // Spending authorities: Central Electricity Generating Board North-East Electricity Board Yorkshire Electricity Board // // Grant decision: // 25 % 90 063 000 ECU // 4. SUB-PROGRAMME: WATER AND SEWERAGE // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 127 305 000 ECU // Payments taken into account: // 115 309 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 3;3 % // - EIB // 21;0 % // Spending authorities: Yorkshire Water Authority // // Grant decision: // 40 % 46 124 000 ECU // 5. SUB-PROGRAMME: TELECOMMUNICATIONS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 250 671 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // 1 % // Spending authorities: British Telecommunications // // Grant decision: // 40 % 100 268 000 ECU (1) The figures for ERDF contributions relate to commitments and those for EIB loans to the whole of the loan contract. For this reason there is no way of establishing a perfect relationship between these amounts which can relate to investments made very often over a period of more than one year and the annual United Kingdom special programme expenditures, even when these expenditures cover partly these investments. ANNEX G SPECIAL PROGRAMME FOR NORTHERN IRELAND 1.2 // 1. SUB-PROGRAMME: ROADS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 64 996 000 ECU // Payments taken into account: // 53 179 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 14;7 % // - EIB // - // Spending authorities: Department of the Environment (Northern Ireland) // // Grant decision: // 50 % 26 590 000 ECU // 2. SUB-PROGRAMME: RAILWAYS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 7 162 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: Northern Ireland Railways // // Grant decision: // 50 % 3 581 000 ECU // 3. SUB-PROGRAMME: WATER AND SEWERAGE // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 45 300 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 9 % // - EIB // - // Spending authorities: Department of the Environment (Northern Ireland) // // Grant decision: // 50 % 22 650 000 ECU // 4. SUB-PROGRAMME: LAND RECLAMATION // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 1 790 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 20 % // - EIB // - // Spending authorities: Department of Economic Development (Northern Ireland) // // Grant decision: // 20 % 358 000 ECU // 5. SUB-PROGRAMME: TELECOMMUNICATIONS // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 113 697 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 4 % // - EIB // - // Spending authorities: British Telecommunications // // Grant decision: // 50 % 56 849 000 ECU // 6. SUB-PROGRAMME: HOUSING // // Payments made by the United Kingdom spending authorities from 1 April 1981 to 31 March 1982: // 199 821 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: Northern Ireland Housing Executive // // Grant decision: // 50 % 99 911 000 ECU (1) The figures for ERDF contributions relate to commitments and those for EIB loans to the whole of the loan contract. For this reason there is no way of establishing a perfect relationship between these amounts which can relate to investments made very often over a period of more than one year and the annual United Kingdom special programme expenditures, even when these expenditures cover partly these investments.OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF 5 % - EIB - SPENDING AUTHORITIES : SCOTTISH DEVELOPMENT DEPARTMENT // GRANT DECISION : 40 % 52 712 000 ECU 2 . SUB-PROGRAMME : RAILWAYS // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1981 TO 31 MARCH 1982 : 70 009 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF - - EIB - SPENDING AUTHORITIES : BRITISH RAIL // GRANT DECISION : 40 % 28 004 000 ECU 3 . SUB-PROGRAMME : ELECTRICITY // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1981 TO 31 MARCH 1982 : 517 816 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF 1 % - EIB 4 % SPENDING AUTHORITIES : SOUTH OF SCOTLAND ELECTRICITY BOARD NORTH OF SCOTLAND HYDRO-ELECTRICITY BOARD // GRANT DECISION : 25 % 129 454 000 ECU 4 . SUB-PROGRAMME : LAND RECLAMATION // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1981 TO 31 MARCH 1982 : 24 888 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF - - EIB - SPENDING AUTHORITIES : SCOTTISH DEVELOPMENT AGENCY // GRANT DECISION : 20 % 4 978 000 ECU 5 . SUB-PROGRAMME : TELECOMMUNICATIONS // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1981 TO 31 MARCH 1982 : 272 874 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF 1 % - EIB 6 % SPENDING AUTHORITIES : BRITISH TELECOMMUNICATIONS // GRANT DECISION : 40 % 109 150 000 ECU ( 1 ) THE FIGURES FOR ERDF CONTRIBUTIONS RELATE TO COMMITMENTS AND THOSE FOR EIB LOANS TO THE WHOLE OF THE LOAN CONTRACT . FOR THIS REASON THERE IS NO WAY OF ESTABLISHING A PERFECT RELATIONSHIP BETWEEN THESE AMOUNTS WHICH CAN RELATE TO INVESTMENTS MADE VERY OFTEN OVER A PERIOD OF MORE THAN ONE YEAR AND THE ANNUAL UNITED KINGDOM SPECIAL PROGRAMME EXPENDITURES, EVEN WHEN THESE EXPENDITURES COVER PARTLY THESE INVESTMENTS . ANNEX E SPECIAL PROGRAMME FOR THE SOUTH-WEST OF ENGLAND 1.21 . SUB-PROGRAMME : ROADS // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1981 TO 31 MARCH 1982 : 895 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF - - EIB - SPENDING AUTHORITIES : DEPARTMENT OF TRANSPORT // GRANT DECISION : 40 % 358 000 ECU 2 . SUB-PROGRAMME : RAILWAYS // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1981 TO 31 MARCH 1982 : 7 341 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF - - EIB - SPENDING AUTHORITIES : BRITISH RAIL // GRANT DECISION : 40 % 2 936 000 ECU 3 . SUB-PROGRAMME : ELECTRICITY // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1981 TO 31 MARCH 1982 : 16 114 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF - - EIB - SPENDING AUTHORITIES : CENTRAL ELECTRICITY GENERATING BOARD SOUTH-WEST ELECTRICITY BOARD // GRANT DECISION : 25 % 4 029 000 ECU 4 . SUB-PROGRAMME : WATER AND SEWERAGE // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1981 TO 31 MARCH 1982 : 27 753 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF 15 % - EIB 22 % SPENDING AUTHORITIES : SOUTH-WEST WATER AUTHORITY // GRANT DECISION : 40 % 11 101 000 ECU 5 . SUB-PROGRAMME : TELECOMMUNICATIONS // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1981 TO 31 MARCH 1982 : 60 519 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF 3 % - EIB - SPENDING AUTHORITIES : BRITISH TELECOMMUNICATIONS // GRANT DECISION : 40 % 24 208 000 ECU ( 1 ) THE FIGURES FOR ERDF CONTRIBUTIONS RELATE TO COMMITMENTS AND THOSE FOR EIB LOANS TO THE WHOLE OF THE LOAN CONTRACT . FOR THIS REASON THERE IS NO WAY OF ESTABLISHING A PERFECT RELATIONSHIP BETWEEN THESE AMOUNTS WHICH CAN RELATE TO INVESTMENTS MADE VERY OFTEN OVER A PERIOD OF MORE THAN ONE YEAR AND THE ANNUAL UNITED KINGDOM SPECIAL PROGRAMME EXPENDITURES, EVEN WHEN THESE EXPENDITURES COVER PARTLY THESE INVESTMENTS . ANNEX F SPECIAL PROGRAMME FOR YORKSHIRE AND HUMBERSIDE 1.21 . SUB-PROGRAMME : ROADS // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1981 TO 31 MARCH 1982 : 42 793 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF - - EIB - SPENDING AUTHORITIES : DEPARTMENT OF TRANSPORT // GRANT DECISION : 40 % 17 117 000 ECU 2 . SUB-PROGRAMME : RAILWAYS // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1981 TO 31 MARCH 1982 : 62 489 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF 3 % - EIB - SPENDING AUTHORITIES : BRITISH RAIL // GRANT DECISION : 40 % 24 996 000 ECU 3 . SUB-PROGRAMME : ELECTRICITY // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1981 TO 31 MARCH 1982 : 360 251 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF 0.1 % - EIB - SPENDING AUTHORITIES : CENTRAL ELECTRICITY GENERATING BOARD NORTH-EAST ELECTRICITY BOARD YORKSHIRE ELECTRICITY BOARD // GRANT DECISION : 25 % 90 063 000 ECU 4 . SUB-PROGRAMME : WATER AND SEWERAGE // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1981 TO 31 MARCH 1982 : 127 305 000 ECU PAYMENTS TAKEN INTO ACCOUNT : 115 309 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF 3.3 % - EIB 21.0 % SPENDING AUTHORITIES : YORKSHIRE WATER AUTHORITY // GRANT DECISION : 40 % 46 124 000 ECU 5 . SUB-PROGRAMME : TELECOMMUNICATIONS // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1981 TO 31 MARCH 1982 : 250 671 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF - - EIB 1 % SPENDING AUTHORITIES : BRITISH TELECOMMUNICATIONS // GRANT DECISION : 40 % 100 268 000 ECU ( 1 ) THE FIGURES FOR ERDF CONTRIBUTIONS RELATE TO COMMITMENTS AND THOSE FOR EIB LOANS TO THE WHOLE OF THE LOAN CONTRACT . FOR THIS REASON THERE IS NO WAY OF ESTABLISHING A PERFECT RELATIONSHIP BETWEEN THESE AMOUNTS WHICH CAN RELATE TO INVESTMENTS MADE VERY OFTEN OVER A PERIOD OF MORE THAN ONE YEAR AND THE ANNUAL UNITED KINGDOM SPECIAL PROGRAMME EXPENDITURES, EVEN WHEN THESE EXPENDITURES COVER PARTLY THESE INVESTMENTS . ANNEX G SPECIAL PROGRAMME FOR NORTHERN IRELAND 1.21 . SUB-PROGRAMME : ROADS // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1981 TO 31 MARCH 1982 : 64 996 000 ECU PAYMENTS TAKEN INTO ACCOUNT : 53 179 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF 14.7 % - EIB - SPENDING AUTHORITIES : DEPARTMENT OF THE ENVIRONMENT ( NORTHERN IRELAND ) // GRANT DECISION : 50 % 26 590 000 ECU 2 . SUB-PROGRAMME : RAILWAYS // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1981 TO 31 MARCH 1982 : 7 162 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF - - EIB - SPENDING AUTHORITIES : NORTHERN IRELAND RAILWAYS // GRANT DECISION : 50 % 3 581 000 ECU 3 . SUB-PROGRAMME : WATER AND SEWERAGE // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1981 TO 31 MARCH 1982 : 45 300 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF 9 % - EIB - SPENDING AUTHORITIES : DEPARTMENT OF THE ENVIRONMENT ( NORTHERN IRELAND ) // GRANT DECISION : 50 % 22 650 000 ECU 4 . SUB-PROGRAMME : LAND RECLAMATION // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1981 TO 31 MARCH 1982 : 1 790 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF 20 % - EIB - SPENDING AUTHORITIES : DEPARTMENT OF ECONOMIC DEVELOPMENT ( NORTHERN IRELAND ) // GRANT DECISION : 20 % 358 000 ECU 5 . SUB-PROGRAMME : TELECOMMUNICATIONS // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1981 TO 31 MARCH 1982 : 113 697 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF 4 % - EIB - SPENDING AUTHORITIES : BRITISH TELECOMMUNICATIONS // GRANT DECISION : 50 % 56 849 000 ECU 6 . SUB-PROGRAMME : HOUSING // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1981 TO 31 MARCH 1982 : 199 821 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF - - EIB - SPENDING AUTHORITIES : NORTHERN IRELAND HOUSING EXECUTIVE // GRANT DECISION : 50 % 99 911 000 ECU ( 1 ) THE FIGURES FOR ERDF CONTRIBUTIONS RELATE TO COMMITMENTS AND THOSE FOR EIB LOANS TO THE WHOLE OF THE LOAN CONTRACT . FOR THIS REASON THERE IS NO WAY OF ESTABLISHING A PERFECT RELATIONSHIP BETWEEN THESE AMOUNTS WHICH CAN RELATE TO INVESTMENTS MADE VERY OFTEN OVER A PERIOD OF MORE THAN ONE YEAR AND THE ANNUAL UNITED KINGDOM SPECIAL PROGRAMME EXPENDITURES, EVEN WHEN THESE EXPENDITURES COVER PARTLY THESE INVESTMENTS .